



Exhibit 10.1


JOINDER SUPPLEMENT
JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among Golub Capital BDC Funding LLC, as the borrower (the “Borrower”),
the Lender (the “Proposed Lender”) and Lender Agent (the “Lender Agent”) named
in Item 2 of Schedule I hereto and Wells Fargo Securities, LLC, as the
administrative agent (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, this Joinder Supplement is being executed and delivered in connection
with an increase of the Maximum Facility Amount of the Amended and Restated Loan
and Servicing Agreement, dated as of December 18, 2014 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among Golub Capital BDC Funding LLC, as the borrower (in
such capacity, the “Borrower”), Golub Capital BDC, Inc., as the transferor (in
such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Wells Fargo Securities, LLC, as the administrative agent (in such
capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, N.A., as the Swingline Lender (the “Swingline Lender”) and Wells
Fargo Bank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement; and
WHEREAS, the Proposed Lender wishes to become a Lender designated as an
Institutional Lender party to the Loan and Servicing Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
(a)    Upon receipt by the Administrative Agent of (i) an executed counterpart
of this Joinder Supplement, to which is attached a fully completed Schedule I
and Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the Lender Agent, the Administrative Agent and the Collateral Agent
and (ii) an executed counterpart of a fee letter, dated as of the date hereof,
between the Borrower and the Proposed Lender, the Administrative Agent will
transmit to the Proposed Lender, the Borrower, the Collateral Agent and the
Lender Agent a Joinder Effective Notice, substantially in the form of Schedule
III to this Joinder Supplement (a “Joinder Effective Notice”). Such Joinder
Effective Notice shall be executed by the Administrative Agent and shall set
forth, inter alia, the date on which the joinder effected by this Joinder
Supplement shall become effective (the “Joinder Effective Date”). From and after
the Joinder Effective Date, the Proposed Lender shall be a Lender designated as
an Institutional Lender party to the Loan and Servicing Agreement for all
purposes thereof. Each of the parties to this Joinder Supplement agrees and
acknowledges that upon delivery of the Joinder Effective Notice, the Borrower
shall be deemed to have requested a borrowing from the Proposed Lender on such
date (the “Joinder Advance”) in an amount such that, after giving effect
thereto, the Advances Outstanding shall be funded by the Lenders pro rata in
accordance with their Commitments as a percentage of all Commitments with the
proceeds of such Joinder Advance to be paid by the Proposed Lender (i) directly
to the other Lenders at such addresses as specified to the Proposed Lender to
the extent necessary to reallocate Advances (each, a “Reallocation”) and (ii)
otherwise as the Borrower shall direct. For the avoidance of doubt, the Advances
Outstanding shall be increased by the net amount of the Joinder Advance, as
reduced by the amount of any Reallocations. Each of the parties to this Joinder
Supplement further agrees and acknowledges that upon delivery of the Joinder
Effective Notice, the Maximum Facility Amount under the Credit Agreement shall
be $225,000,000.
(b)    Each of the parties to this Joinder Supplement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Supplement.





--------------------------------------------------------------------------------





(c)    By executing and delivering this Joinder Supplement, the Proposed Lender
confirms to and agrees with the Administrative Agent, the Collateral Agent, the
Lender Agents and the other Lenders as follows: (i) none of the Administrative
Agent, the Collateral Agent, the Lender Agents and the other Lenders makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto, or with respect to any
Variable Funding Notes issued under the Loan and Servicing Agreement, or the
Collateral Portfolio or the financial condition of the Transferor, the Servicer
or the Borrower, or the performance or observance by the Transferor, the
Servicer or the Borrower of any of their respective obligations under the Loan
and Servicing Agreement, any other Transaction Document or any other instrument
or document furnished pursuant thereto; (ii) the Proposed Lender confirms that
it has received a copy of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Supplement; (iii) the Proposed Lender will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Lender Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan and Servicing Agreement; (iv) the Proposed
Lender appoints and authorizes the Lender Agent to take such action as agent on
its behalf and to exercise such powers under the Loan and Servicing Agreement as
are delegated to the Lender Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article IX
of the Loan and Servicing Agreement; (v) the Proposed Lender appoints and
authorizes the Administrative Agent, the Collateral Custodian and the Collateral
Agent, as applicable, to take such action as agent on its behalf and to exercise
such powers under the Loan and Servicing Agreement as are delegated to the
Administrative Agent, the Collateral Custodian and Collateral Agent, as
applicable, by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Loan and Servicing Agreement; and
(vi) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lenders) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Servicing Agreement are required
to be performed by it as a Lender designated as an Institutional Lender.
(d)    Schedule II hereto sets forth administrative information with respect to
the Proposed Lender (including for purposes of Section 11.02 of the Loan and
Servicing Agreement).
(e)    This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.







--------------------------------------------------------------------------------





SCHEDULE I TO
JOINDER SUPPLEMENT
COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT


Re:    Amended and Restated Loan and Servicing Agreement, dated as of December
18, 2014, among Golub Capital BDC Funding LLC, as Borrower, the other parties
thereto and Wells Fargo Securities, LLC, as Administrative Agent.
Item 1: Date of Joinder Supplement:            May 2, 2017
Item 2: Proposed Lender:                NBH Bank
Item 3: Type of Lender:                __________Conduit Lender
____X______Institutional Lender
Item 4: Commitment:                 $25,000,000
Item 5: Signatures of Parties to Agreement:


 
 
 
NBH BANK,
 
as Proposed Lender and Proposed Lender Agent
 
for itself
 
 
 
By: /s/ Thomas J. Rohling
 
Name: Thomas J. Rohling
 
Title: Managing Director




























--------------------------------------------------------------------------------





 
 
 
GOLUB CAPITAL BDC FUNDING LLC,
 
as Borrower
 
 
 
By: /s/ David B. Golub
 
Name: David B. Golub
 
Title: Authorized Signatory
 
 
 
WELLS FARGO SECURITIES, LLC, as
 
Administrative Agent
 
 
 
By: /s/ Matt Jensen
 
Name: Matt Jensen
 
Title: Director
 
 
 
WELLS FARGO BANK, N.A., as Collateral
 
Agent
 
 
 
By: /s/ Philip Dean
 
Name: Philip Dean
 
Title: Vice President






--------------------------------------------------------------------------------





SCHEDULE II TO
JOINDER SUPPLEMENT
ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS


Address for Notices:    


NBH Bank
11111 W. 95th Street
Overland Park, KS 66214
Attention: Tom Rohling
Telephone: 913-324-6185
Email: trohling@nbhbank.com


With a copy to:


NBH Bank
7800 E. Orchard Rd., Ste 300
Greenwood Village, CO 80111
Attention: Gianna Perri
Telephone: 303-784-5939
Email: Settlements.Specialtybanking@nbhbank.com


Wire Instructions:


Bank Name: NBH Bank
City and State: Kansas City, MO 64105
ABA / Routing No.:
Account No.:
Reference: Golub Capital BDC Funding LLC





--------------------------------------------------------------------------------







SCHEDULE III TO
JOINDER SUPPLEMENT
FORM OF
JOINDER EFFECTIVE NOTICE
To:
[Name and address of the Borrower, Collateral Agent, Lender Agent and Proposed
Lender]

Reference is made to the Amended and Restated Loan and Servicing Agreement,
dated as of December 18, 2014 (as amended, modified, waived, supplemented or
restated from time to time, the “Loan and Servicing Agreement”), by and among
Golub Capital BDC Funding LLC, as the borrower (in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the transferor (in such capacity, the
“Transferor”) and as the servicer (in such capacity, the “Servicer”), Wells
Fargo Securities, LLC, as the administrative agent (in such capacity, the
“Administrative Agent”), each of the Conduit Lenders and Institutional Lenders
from time to time party thereto (the “Lenders”), each of the Lender Agents from
time to time party thereto (the “Lender Agents”), Wells Fargo Bank, N.A., as the
Swingline Lender (the “Swingline Lender”) and Wells Fargo Bank, N.A., as the
collateral agent (in such capacity, the “Collateral Agent”), as the account bank
(in such capacity, the “Account Bank”) and as the collateral custodian (in such
capacity, the “Collateral Custodian”). [Note: attach copies of Schedules I and
II from such Joinder Supplement.] Terms defined in such Joinder Supplement are
used herein as therein defined.
Pursuant to such Joinder Supplement, we, as Administrative Agent under the Loan
and Servicing Agreement, hereby advise you that the Joinder Effective Date for
NBH Bank will be May 2, 2017 and such Proposed Lender will be a Lender
designated as an Institutional Lender with a Commitment of $25,000,000.


 
 
 
Very truly yours,
 
WELLS FARGO SECURITIES, LLC,
 
as Administrative Agent
 
 
 
By:
 
Name:
 
Title:






